DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/31 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Re claim 11, in line 17, replace “a first movable structure provided with a first busbar connector electrically connected to a measurement equipment connector device from a default lowered position in which the first busbar connector is disconnected from the overhead busbar to an elevated position” to “the first movable structure provided with the first busbar connector electrically connected to the measurement equipment connector device from the default lowered position in which the first busbar connector is disconnected from the overhead busbar to the elevated position”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 5566082 in view of Lambert et al., WO 2018064754 
As to claim 1, Suzuki discloses disclose a power cable measurement system for facilitating measurements of a power cable (Fig. 1-4; transmission line 1L, 2L) terminated at an electrical substation (Col. 1 line 12; lines are connected to substation) and connected to an overhead busbar (Fig. 1; x-busbar, y-busbar), comprising a first busbar connector (Fig. 1;  connection point Q connects the busbar to other equipment or circuit breaker CB is considered a busbar connector) and measurement equipment connector device (Fig. 4; current transformers bct) configured to be electrically connected to the first busbar connector (as shown in fig. 4) and to measurement equipment (Fig. 4; equipment 1).  
Suzuki is silent in a first movable structure provided with the first busbar connector and wherein the first movable structure is configured to be maneuvered between a default lowered position in which the first busbar connector is disconnected from the overhead busbar and a temporary elevated position in which the first busbar connector is set in electrical connection with the overhead busbar.  However, Lambert is in the field of electrical measurements and discloses a power cable measurement system for facilitating measurements of an overhead power cabble (¶[0041]; electrical measurement on transmission line 12 is disclosed), comprising: 

  As to claim 2, Suzuki teaches the first busbar connector.  Suzuki is silent in the first busbar connector is provided in an end region of the first movable structure.  However, Lambert teaches a connector is provided in an end region of a first movable structure (Fig. 1-4; 120 at 
As to claim 4, Suzuki is silent in comprising a first busbar contact device configured to be mounted to the overhead busbar or a connection point of the terminated power cable and the overhead busbar, wherein the first busbar connector is configured to be connected to the first busbar contact device in the elevated position. Lambert discloses a first contact device configured to be mounted to the overhead line (Fig. 4; component 11; connector 14b) wherein the first connector is configured to be connected to the first contact device in the elevated position (Fig. 4 as shown). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lambert into the busbar environment of Suzuki to produce the predictable result of quickly checking for faults within the busbar in case of damage to the busbar by connecting the movable structure with a busbar contact.
As to claim 7, Lambert discloses wherein the first movable structure is configured to move relative to an measurement equipment connector device when the first movable structure is maneuvered between the default lowered position and the elevated position (¶[0042]; members 13a/13b with wires/linkage are displaceable with respect to the device10, 110). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the movable structure for electrical measurements of Lambert into the busbar environment of Suzuki to produce the predictable result of quickly checking for faults within the 
As to claim 9, Suzuki discloses a cable termination system for an electrical substation (Col. 1 line 12; lines are connected to substation), comprising: 
a power cable (Fig. 1-4; transmission line 1L, 2L), a cable termination device connected to the power cable (Fig. 1-4; line switches LX), wherein the cable termination device is configured to be connected to an overhead busbar of the electrical substation (Fig. 1-2; x-busbar, y-busbar of substation), a power cable measurement system having: a first busbar connector (Fig. 1;  connection point Q connects the busbar to other equipment and is considered a busbar connector or circuit breaker CB), and a measurement equipment connector device (Fig. 4; current transformers bct) configured to be electrically connected to the first busbar connector and to measurement equipment (Fig. 4; equipment 1).
Suzuki is silent in a first movable structure provided with the first busbar connector and wherein the first movable structure is configured to be maneuvered between a default lowered position in which the first busbar connector is disconnected from the overhead busbar and a temporary elevated position in which the first busbar connector is set in electrical connection with the overhead busbar.  However, Lambert is in the field of electrical measurements and discloses a power cable measurement system for facilitating measurements of a power cable connected to an overhead contact (¶[0041]; electrical measurement on transmission line 12 is disclosed; conductor 14b connected to component 11, connector 14a), comprising: 
a first movable structure (Fig. 4; apparatus 8 is movable as it is hoisted and also comprises parts 13a, 13b which are displaceable ) provided with a first connector (Figs. 1-4; body 20, 120 being a connector), and a measurement equipment connector device (¶[0042]; 
As to claim 16, Suzuki is silent in comprising a first busbar contact device configured to be mounted to the overhead busbar or a connection point of the terminated power cable and the overhead busbar, wherein the first busbar connector is configured to be connected to the first busbar contact device in the elevated position. Lambert discloses a first contact device configured to be mounted to the overhead line (Fig. 4; component 11; connector 14b) wherein the first connector is configured to be connected to the first contact device in the elevated .

Claim 3, 5, 8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 5566082 in view of Lambert et al., WO 2018064754 in view of Lessard, US 20110011987
As to claim 3, Suzuki as modified is silent in comprising a motor configured to move the first movable structure between the default lowered position and the elevated position.  However, Lessard is in the field of carrying out work on overhead lines (title) and discloses a motor configured to move a first movable structure between a default lowered position and an elevated position (Fig. 1; motor 14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lessard into Suzuki as modified for the benefit of performing measurements on the overhead busbar by automating the lifting processes so that manual work by an operator is eliminated. 
As to claim 5, Suzuki as modified is silent in comprising a base structure configured to be fixedly mounted to a support surface, wherein the first movable structure is movably attached to the base structure, wherein the default lowered position and the temporary elevated position are relative to the base structure. Lessard discloses a base structure (Fig. 1-4; stationary element 16) configured to be fixedly mounted to a support surface (Fig. 1-4; pole saddle 18, 20), wherein a first movable structure (Fig. 1-4; mobile element 10) is movably attached to the base structure 
As to claim 8, Suzuki as modified is silent wherein the power cable measurement system is designed to be installed stationarily in the substation environment.  However Lessard is in the field of carrying out works on overhead lines and teaches a power cable manipulating system which is designed to be installed stationarily (Fig. 1-4; ¶[0021]; stationary element 16 attached to pole 4 which is also stationary). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a stationary system as taught by Lessard into the busbar measurement of Suzuki as modified so that manual checking of electrical distribution elements by an operator is reduced. 
As to claim 15, Suzuki as modified is silent in comprising a motor configured to move the first movable structure between the default lowered position and the elevated position. Lessard is in the field of carrying out work on overhead lines (title) and discloses a motor configured to move a first movable structure between a default lowered position and an elevated position (Fig. 1; motor 14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lessard into Suzuki as 
As to claim 17, Suzuki as modified is silent in comprising a base structure configured to be fixedly mounted to a support surface, wherein the first movable structure is movably attached to the base structure, wherein the default lowered position and the temporary elevated position are relative to the base structure. Lessard discloses a base structure (Fig. 1-4; stationary element 16) configured to be fixedly mounted to a support surface (Fig. 1-4; pole saddle 18, 20), wherein a first movable structure (Fig. 1-4; mobile element 10) is movably attached to the base structure (Fig. 1-4, as shown), wherein the default lowered position and the temporary elevated position are relative to the base structure (Fig. 1-4, mobile element 10 moves in relation to stationary element 16). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the mobile and stationary element of Lessard into the busbar measurement of Suzuki as modified for the benefit of performing measurements on the overhead busbar with a stationary and mobile element so that an operator does not have to manually check each connection portion at different times thereby increasing efficiency of detecting faults/failures.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 5566082 in view of Lambert et al., WO 2018064754 in view of Ahn et al., KR 20120014300
As to claim 10, Suzuki is silent in wherein the first movable structure is configured to be moved to the elevated position after the overhead busbar has been de-energized and grounded.  However, Ahn is in the field of measuring and testing of electrical distribution systems and discloses a measurement being taken after a busbar has been de-energized and grounded (Fig. 3c; . 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, prior art does not disclose or suggest: “comprising a mechanical or electrical interlocking means configured to interlock the first movable structure in the default lowered position as long as the overhead busbar is non-grounded and to enable movement of the first movable structure from the default lowered position to the temporary elevated position only when the overhead busbar is grounded” in combination with all the limitations of claim 6. 
Claims 11-14 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding claim 11, prior art does not disclose or suggest:  “disconnecting the power cable from the substation, connecting the power cable to ground, c) maneuvering a first movable structure provided with a first busbar connector electrically connected to a measurement equipment connector device from a default lowered position in which the first busbar connector is disconnected from the overhead busbar to an elevated position in which the first busbar  in combination with all the limitations of claim 11. 
Claims 12-14 are dependent on claim 11 and are therefore also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FEBA POTHEN/Examiner, Art Unit 2868